DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 29 October 2021, with respect to the rejections of claims 1-3 and 7-9 under 35 U.S.C. § 103 and objections to claims 4-6 and 10-12 have been fully considered and are persuasive.  The rejections of claims 1-3 and 7-9 under 35 U.S.C. § 103 and objections to claims 4-6 and 10-12 have been withdrawn.

Allowable Subject Matter
3.	Claims 1, 3-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims incorporate the allowable subject matter, noted in the Office Action of 29 July 2021, into independent form including all of the limitations of the base claim and any intervening claims.  Accordingly, claims 1, 3-7, and 9-12 distinguish over the prior art for the reasons set forth on pages 6-7 of the previous Office Action.  Since claims 1, 3-7, and 9-12 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection, claims 1, 3-7, and 9-12 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616